—Order, Supreme Court, New York County, entered on May 22, 1972, denying motion by third-party defendant, insurer Liberty Mutual, for summary judgment, unanimously reversed, on the law, the motion granted, and the complaint in Action No. 2 dismissed. Appellant shall recover of respondent Cunard $60 costs and disbursements of this appeal. The issue is solely one in respect of the unambiguous language of the policy, and a person, other than the named insured is covered only if he is a lessee or borrower of an automobile or an employee of the named insured, or of such lessee or borrower. And there is nothing on this submission indicating that Cunard was a lessee, borrower or employee of the insured or of a lessee or borrower. Accordingly, we perceive *727no question of fact, and we grant the motion. Concur — McGivem, J. P., Kupferman, Murphy, Lane and Tilzer, JJ.